Citation Nr: 9917280	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-22 951 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic digestive 
system disease with a status post colostomy.

2.  Entitlement to assignment of a higher (compensable) 
evaluation for an umbilical hernia.

3.  Entitlement to special monthly compensation on the basis 
of being in need of regular aid and attendance or for being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


REMAND

In the April 1999 brief, the veteran's representative has 
raised the issue of entitlement to service connection for a 
chronic digestive system disorder secondary to the veteran's 
service-connected umbilical hernia.  Service connection may 
be granted for disability which is proximately due to or the 
result of a service- connected disease or injury.  38 C.F.R. 
§ 3.310 (a) (1998); also see Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board finds that this raised issue is 
intertwined with the direct incurrence service connection 
issue in appellate status.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  That is, the raised secondary service 
connection issue, which is not in appellate status and has 
not been adjudicated by the RO, is inextricably intertwined 
with the direct incurrence service connection claim on appeal 
because there is a very real potential that the conclusion 
reached in the secondary service connection claim would have 
a meaningful impact upon the claim that is currently before 
the Board.  Hoyer v. Derwinski, 1 Vet. App. 180 (1991); 
Harris, supra.  Accordingly, the RO must adjudicate the 
raised, intertwined claim of secondary service connection for 
gastrointestinal disease prior to entry of a final appellate 
decision on the claim for service connection for 
gastrointestinal disease on a direct incurrence basis.

In view of secondary service connection question presented, 
an adequate VA examination includes an opinion on medical 
causation.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  It 
is the Board's judgment that, given the nature of the 
veteran's claim for both direct and secondary service 
connection and the absence of opinions addressing these 
questions, another examination is required in which the 
doctor reviews all records and addresses the question of the 
etiology of the veteran's gastrointestinal disease.  38 
C.F.R. 4.2 (1998); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The RO should also address the applicability of 
Allen, supra. 

The Board further notes that the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, and, as such, his claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Once a claimant has presented a well-
grounded claim, the VA has a duty to assist the claimant in 
developing facts which are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a).  After reviewing the record, the Board 
concludes that further action is required to meet the duty to 
assist the veteran.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).

Service medical records indicate that a small umbilical 
hernia was noted on the veteran's February 1965 discharge 
examination.  He underwent hernia surgery in April 1965.  
Based on service medical records and a VA examination, in 
March 1997 the RO granted the veteran service connection for 
an umbilical hernia and assigned a zero percent rating 
effective August 23, 1996.  In January 1999 the veteran was 
granted a temporary total evaluation because of surgical 
treatment of an incisional hernia necessitating convalescence 
from October 14, 1998 to November 30, 1998.  His zero percent 
rating was continued effective December 1, 1998.

The RO has rated the veteran's umbilical hernia under 38 
C.F.R. § 4.114, Diagnostic Code 7339 (1998).  Under this 
diagnostic code, postoperative, healed wounds, where there is 
no disability and a belt is not indicated, warrants a 
noncompensable rating.  A 20 percent rating is warranted for 
a postoperative ventral hernia that is small, not well 
supported by belt under ordinary conditions, or a healed 
ventral hernia, or for postoperative wounds with weakening of 
the abdominal wall and indication for a supporting belt.  For 
a large hernia that is not well supported by a belt under 
ordinary conditions, a 40 percent evaluation is warranted. 38 
C.F.R. § 4.114, Diagnostic Code 7339.

At the September 1997 RO hearing, the veteran testified that 
he had been prescribed a belt for his hernia.  However, he 
stated that he did not wear it, nor had he been instructed to 
wear it.

An October 1998 VA discharge summary indicates that the 
veteran was admitted for repair of a very large incisional 
hernia.  Surgical repair was done with three large pieces of 
Gortex mesh.  The veteran had a benign postoperative 
recovery.  The veteran's abdomen was soft with no distention, 
tenderness, or hepatosplenomegaly noted.  He was tolerating a 
regular diet at the time of discharge and was ambulatory.

It is not entirely clear from the record that the veteran's 
October 1998 surgery was for a service-connected umbilical 
hernia.  The discharge summary notes an incisional  hernia, 
and the veteran has a history of multiple surgeries for non-
service-connected gastrointestinal disease.  Assuming that 
the operation was for the veteran's umbilical hernia, there 
is no medical evidence dated subsequent to the October 1998 
hospitalization to show the current status of the disability 
at issue.  It is the Board's judgment that the VA requested 
gastrointestinal examination (see above) should include an 
evaluation to determine the severity of the veteran's 
umbilical hernia.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991).
The RO should also determine if there are any medical records 
available relating to evaluation and treatment in recent 
years for the veteran's gastrointestinal disease and 
umbilical hernia; all relevant treatment records should be 
secured.  Murincsak, v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for 
gastrointestinal disease or an umbilical 
hernia since October 1998.  The RO should 
then secure copies of all identified 
records and associate them with the 
claims folder.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
gastrointestinal examination for the 
purpose of determining the current status 
or severity of his service-connected 
umbilical hernia and to determine the 
etiology and extent of his 
gastrointestinal disease.   

The examiner must be provided with the 
claims file.  Following review of the 
relevant evidence, including the October 
1998 VA hospital discharge summary, the 
examiner should note whether the 
veteran's recent surgery was for a 
umbilical hernia, an incisional hernia 
related to umbilical hernia surgery in 
1965, or an incisional hernia related to 
surgery for other post-service 
gastrointestinal disease.  The examiner 
should then determine the current status 
of the veteran's umbilical hernia, 
specifically noting whether the ventral 
hernia is small and not well supported by 
belt under ordinary conditions, or 
whether there is a ventral hernia that is 
healed, or whether there are 
postoperative wounds with weakening of 
the abdominal wall and indication for a 
supporting belt.  If a large hernia 
present, the examiner should note whether 
it is well supported by a belt under 
ordinary conditions. 

The examiner is also requested to opine 
whether it is at least as likely as not 
that the veteran's gastrointestinal 
disease is related to any incident of 
service, including gastrointestinal 
symptoms; and whether it is at least as 
likely as not his gastrointestinal 
disease was caused or aggravated by his 
service-connected umbilical hernia.  All 
indicated diagnostic tests should be 
accomplished.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
before the examination.

3.  Thereafter, the RO must adjudicate 
the raised, intertwined issue of service 
connection for gastrointestinal disease 
with a status post colostomy secondary to 
a service-connected umbilical hernia, and 
readjudicate the issue of entitlement to 
a compensable rating for an umbilical 
hernia.  The former issue should include 
application of Allen v. Brown, 7 Vet. 
App. 439 (1995) (aggravation of a non-
service-connected condition by a service-
connected condition), and the latter 
issue must include application of 
Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  (In a claim of disagreement with 
the initial rating assigned following a 
grant of service connection, separate 
ratings can be assigned for separate 
periods of time, based on the facts 
found.)   If either issue is granted, the 
RO should then readjudicate the issue of 
entitlement to special monthly 
compensation on the basis of being in 
need of regular aid and attendance or for 
being housebound. 
If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded a reasonable period in 
which to respond before the case is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and to comply with procedural due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
No action is required of the veteran until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










